MEMORANDUM **
Jack Benny Williams appeals his 18-month sentence imposed for selling counterfeit currency of the United States with intent to defraud, in violation of 18 U.S.C. § 478. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Williams’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Williams the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.